Citation Nr: 9924351	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  91-38 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for residuals of excision of left ulnar neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1960.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1991, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran underwent excision of a mass of the left 
wrist in January 1988.

3.  The veteran has additional disability, left ulnar 
neuropathy, since this operation.

4.  The additional disability has not been shown by the 
evidence to be a necessary consequence of the treatment 
rendered.


CONCLUSION OF LAW

Additional disability, which was not a necessary consequence 
of treatment, resulted from VA medical treatment rendered in 
January 1988.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are 

available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran contends, in essence, that additional disability 
resulted from a VA left ulnar mass excision, and that 
benefits pursuant to 38 U.S.C. § 1151 are warranted.  In this 
case, the determinative issue presented by the claim is 
whether additional disability resulted from the veteran's 
left ulnar mass excision.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination furnished to the veteran under laws administered 
by VA, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1998).  The pertinent 
statute provides that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or examination, which is not the result of 
the veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death to such 
veteran, disability or death compensation shall be paid in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(1) (1998).  Compensation will not be payable under 
38 U.S.C. § 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. § 
3.358(c) (1998).

A review of the medical evidence of record indicates that the 
veteran was hospitalized in January 1988 for the excision of 
a mass on his left wrist.  He gave a history of a mass of the 
left wrist for the prior four years, but related no other 
complaints related to it.  VA medical records, dated in 
January 1988, show the veteran consenting to an operation 
described as "excision of left wrist soft tissue tumor"; 
and "to take out mass at left wrist".  It was noted that 
the risks and benefits of the operation were explained to him 
and that he agreed.  No specific description of possible 
risks is contained in the medical record.

An operative report, dated in January 1988, shows that a 
vertical incision of approximately 10 cm. was performed at 
the ulnar aspect of the left wrist.  The muscles were 
separated.  The mass, which was embedded within the left 
ulnar nerve, was dissected.  Complete excision was performed.  
No complications followed.  

A surgical pathological report, dated January 12, 1988, noted 
that the mass excised from the veteran's left wrist was a 
neurilemmoma.  There are no medical records contained in the 
claims folder which show immediate post surgical complaints 
regarding the left wrist.  

VA medical reports, dated in January 1991, show the veteran 
complaining of a loss of function in the ulnar two fingers of 
the left hand since the January 1988 operation.  Nerve 
conduction studies, conducted in February 1991, show left 
ulnar sensory-motor neuropathy, axonal and demyelinating.  A 
statement from Dr. Pagan, dated in April 1991, notes that the 
veterans current disability is a result of the disease 
itself, the tumor, which was of nervous origin and which 
required dissection to prevent total paralysis.  He stated 
that these residuals are inherent to the type of surgery 
performed.

The Board concludes that, although the statement of Dr. Pagan 
is convincing, he did not perform this particular surgery.  
It must also be noted that the veteran reported a four year 
history of this mass, but made no pre-operative complaints 
regarding neuropathy, or any symptomatology related the ulnar 
nerve distribution.  Although the record contains a statement 
that the veteran consented to the risks of this surgery, 
there is no description of which risks were explained to him.

The Board finds that the veteran has an additional disability 
incurred as a result of the January 1988 surgery.  The 
evidence of record does not show that this additional 
disability was a necessary consequence of the treatment 
rendered.  Therefore, the award of benefits, pursuant to 
38 U.S.C.A. § 1151, for left ulnar neuropathy is in order.


ORDER

Entitlement to benefits, pursuant to 38 U.S.C.A. § 1151, for 
left ulnar neuropathy is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

